DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an engaging portion first appearing in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita US 2017/0060066 (“Fujita”).
Regarding claims 1 and 8, Fujita disclosed an image forming apparatus, comprising: a sheet feeding apparatus, an image forming portion configured to form an image on a sheet fed by the sheet feeding apparatus (Figure 1), wherein the sheet feeding apparatus, comprising: 
a sheet feeding cassette configured to accommodate a sheet (Figure 1); 
a feeding roller (Figures 2 and 3) configured to feed the sheet stacked on the sheet feeding cassette; 
a feeding roller shaft (6a) configured to axially support the feeding roller such that the feeding roller is rotatable around the feeding roller shaft; 

a feeding frame (including 2, 2A) configured to support the feeding roller shaft and the feeding guide, 
wherein the feeding roller includes a core portion (Figure 3) configured to rotatably support the feeding roller when the feeding roller is fitted to the feeding roller shaft, and 
a roller portion (6d) provided on an outer periphery of the core portion, the roller portion rotating integrally with the core portion and abutting on the sheet, 
wherein the core portion includes an engaging portion (6h) configured to engage with the feeding roller shaft to restrict a movement of the feeding roller in an axial direction when the feeding roller is fitted to the feeding shaft, 
wherein the feeding roller shaft includes an engaging groove (6c) with which the engaging portion engages when the feeding roller is fitted to the feeding roller shaft, and 
wherein the core portion includes a protrusion (6f or 6g) extending in the axial direction at an opposing position to the engaging portion when the feeding roller is viewed from the axial direction of feeding roller shaft when the feeding roller is fitted to the feeding roller shaft.  
Regarding claim 2, Fujita disclosed the protrusion is formed in an arc-like shape along an outer periphery of the feeding roller (as can be seen in Figure 4).  
Regarding claim 3, Fujita disclosed the protrusion is formed radially from a rotation center of the feeding roller toward a peripheral portion (as can be seen in Figure 4).
Regarding claim 4, Fujita disclosed the protrusion is provided in plurality in a rotational direction of the feeding roller (for example, 6f and 6g). 
Regarding claim 5, Fujita disclosed the protrusion (6f, though through broad interpretation this can also apply to 6g) is provided within the region of 180° on an opposing side to the side where the engaging portion is provided, via a straight line passing through a rotation center of the feeding roller when the feeding roller is viewed from the axial direction of feeding roller shaft.  
Regarding claim 6, Fujita disclosed a one-way clutch (10) is provided between the feeding roller shaft and the feeding roller, and wherein the feeding roller rotates relatively to the feeding roller shaft.  
Regarding claim 7, Fujita disclosed the protrusion (6g) of the feeding roller sticks out further in the axial direction than a tip portion of the feeding roller shaft when the feeding roller is attached to the feeding roller shaft.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art shows similar structure to that which is claimed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/           Primary Examiner, Art Unit 3653